Citation Nr: 0308029	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-03 559	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 20 percent 
disabling, to include the issue of whether a separate rating 
is warranted under Diagnostic Code 5257.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claim for a rating in excess of 20 percent for 
bilateral Osgood-Schlatter's disease.  In March 2001, the 
Board remanded the veteran's appeal for further evidentiary 
development.  In August 2002, the RO recharacterized the 
veteran's service connected knee disabilities as degenerative 
joint disease of the right and left knee and, after granting 
the veteran temporary 100 percent disability ratings for 
various periods following knee surgeries, awarded the veteran 
separate 20 percent ratings for each of the knee 
disabilities.  Accordingly, the issues on appeal are as 
characterized on the first page of this decision.

Initially, the Board notes that the RO, before certifying the 
appeal to the Board, received private treatment records dated 
in June 2001 as well as VA treatment records dated in April 
2000 and from February 2001 to March 2001.  While the vast 
majority of these records show the veteran's complaints, 
diagnoses, or treatment for disabilities unrelated to the 
current issues on appeal, the records did contain a copy of 
the operative report for the veteran's April 2000 right knee 
surgery as well as two notes (one VA and one private) 
recording the fact that veteran had a history of chronic knee 
pain.  The Board finds that, because a review of the record 
on appeal shows that the information contained in these 
records are cumulative of evidence previously found in the 
record on appeal, the record on appeal contains a subsequent 
January 2002 VA joints examination that consider the surgical 
information, and the information was considered by the RO in 
granting the veteran temporary 100 percent disability ratings 
because of knee surgery, that a remand for the issuance of a 
supplemental statement of the case is not required because 
the records are not additional pertinent evidence.  See 
38 C.F.R. § 19.31 (2002).

In addition to the issues cited on the cover page of this 
decision the veteran, in December 2002, filed a claim for a 
total rating based on individual unemployability (TDIU).  
This issue has not been properly developed for appellate 
review and is not intertwined with the issues on appeal.  
Accordingly, it is referred back to the RO for appropriate 
action.

Lastly, as will be discussed below, the Board believes that 
the issue of a separate rating under Diagnostic Code 7804 for 
subluxation of the right knee, as a residual of the service-
connected right knee disability, may be reasonable inferred 
from the evidence of record.  Thus, this matter will be 
addressed within the context of this appeal.


FINDINGS OF FACT

1.  The veteran's right knee degenerative joint disease is 
manifested by objective evidence of effusion, tenderness to 
palpation, significant pain over the lateral aspect of the 
knee, and pain that limits motion from 5 to 100 degrees.

2.  The veteran's right knee degenerative joint disease also 
results in mild lateral subluxation.

3.  The veteran's left knee degenerative joint disease is 
manifested by objective evidence of effusion, tenderness to 
palpation, significant pain along the medial joint line, and 
pain that limits motion from 5 to 100 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).

2.  The criteria for a separate 10 percent rating for mild 
lateral subluxation of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5257 (2002); 62 Fed. Reg. 63604, VAOPGCPREC. 
23-97 (1997).

3.  The criteria for a rating in excess of 20 percent for 
left knee degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was notified of this information by the RO, and/or 
the Board, by the discussion in rating decisions, a statement 
of the case, a supplemental statement of the cases, in a 
letter, and in a Board remand.  See RO decisions dated in 
September 1999 and August 2002; statement of the case issued 
in November 1999; supplemental statement of the case issued 
in November 2002; RO letter to the veteran dated in April 
2001; and the Board's remand dated in March 2001.  In the 
above documents, the veteran was specifically informed of the 
laws and regulations governing his claim for increased 
ratings.  Therefore, the Board finds that VA has no 
outstanding duty to inform the veteran of the information 
necessary to substantiate his claims.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, placed the veteran on notice as to who 
was responsible for procuring evidence to substantiate his 
claims.  See RO decisions dated in September 1999 and August 
2002; statement of the case issued in November 1999; 
supplemental statement of the case issued in November 2002; 
RO letter to the veteran dated in April 2001; and the Board's 
remand dated in March 2001.

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for bilateral knee 
disabilities to help establish his claim for increased 
ratings.  See Board's remand dated in March 2001 and RO 
letter to the veteran dated in April 2001.  The RO thereafter 
obtained, or the veteran thereafter filed, all of the 
veteran's available and identified medical records - 
primarily VA treatment records.  In addition, in reply to the 
RO's and/or the Board's notice to the veteran that he needed 
to file any evidence he had that could substantiate his 
claims, the veteran and his representative filed written 
arguments in support of the veteran's claims.  Additionally, 
a review of the record on appeal shows VA obtained 
examinations of the veteran in March 1998, July 1999, and 
January 2002 to obtain medical opinion evidence as to the 
current severity of his service connected bilateral knee 
disabilities.  Therefore, the Board finds that VA has met 
both parts of its notice duties.

Accordingly, the Board finds that VA has met the requirements 
of the VCAA to the extent possible, and because there is no 
indication that there is additional outstanding evidence that 
is necessary for a fair adjudication of these issues, 
adjudication of the claims at this juncture may go forward 
because it poses no risk of prejudice to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Merits of the Appeal

As to the reasons for the appeal, the veteran contends that 
his service-connected right and left knee disabilities are 
manifested by increased adverse symptomatology and therefore 
entitle him to increased ratings.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

The Facts

A review of the record on appeal shows voluminous VA 
treatment records, with the most contemporaneous dated from 
January 1997 to August 2002, that show the veteran's periodic 
complaints and/or treatment for left and/or right knee pain 
and/or swelling variously diagnosed as tendonitis and 
degenerative joint disease.  See VA treatment records dated 
in January 1997, March 1997, July 1997, April 1999, May 1999, 
August 1999, January 2000, February 2000, April 2000, May 
2000, July 2000, August 2000, October 2000, January 2001, 
February 2001, April 2001, May 2001, June 2001, July 2001, 
September 2001, June 2002, and July 2002; knee x-rays dated 
in May 1999, July 2000, and January 2002; and private 
treatment records dated in June 2001 and September 2001.  The 
records also show the veteran's pre and post operative care 
surround left and right knee arthroscopic surgeries in 
February 2000 (left knee), April 2000 (right knee), and June 
2001 (right knee).  Id. 

The veteran underwent a VA joint examination in March 1998.  
At that time, he complained of bilateral knee pain, left 
greater than right, as well as knee weakness and stiffness 
aggravated by cold weather, ran, kneeling, standing for more 
than 30 minutes, and climbing stairs.  The veteran denied 
having problems with swelling, heat, or redness.  On 
examination, range of motion of the right and left knee were 
0 degrees extension to 140 degrees flexion.  It was noted 
that the left knee started to have pain at 120 degrees.  X-
rays were negative.  The diagnosis was bilateral Osgood-
Schlatter's disease.

Next, the veteran appeared for a VA joints examination in 
July 1999.  At that time, he complained of chronic knee pain 
as well as periodic giving way.  On examination, his gait was 
normal.  As to the right and left knees, there was no 
swelling, tenderness, effusion, or inflammation, and range of 
motion was normal.  Moreover, while the veteran complained of 
mild pain with knee motion, the examiner opined, "there was 
no facial expression to show any distress due to the pain."  
Both knees were stable.  The diagnosis was bilateral knee 
strains. 

Lastly, the veteran appeared for a VA joints examination in 
January 2002.  At that time, the veteran continued to 
complain of chronic knee pain with intermittent swelling as 
well as popping and catching, bilaterally.  The veteran 
denied any giving way.  

On examination, range of motion of the right and left knee 
were limited to 5 degrees extension to 100 degrees flexion 
"at which point [the veteran] begins to develop pain over 
the anterior aspect of the knee."  He had mild effusion 
bilaterally.  As to the right knee, he also had tenderness to 
palpation, "significant pain over the lateral aspect of the 
knee," and mild lateral subluxation but no other 
instability.  As to the left knee, he also had tenderness to 
palpation and "significant pain along the medial joint 
line" but no instability.  X-rays showed moderate 
degenerative changes.  The diagnoses were degenerative joint 
disease.

The Laws & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As to the claims for increased ratings for the veteran's knee 
disabilities, the Board notes that, historically, the RO 
granted service connection for bilateral Osgood-Schlatter's 
disease under 38 C.F.R. § 4.71, Diagnostic Code 5099-5003 
(degenerative arthritis) and, at first, gave the veteran a 
combined noncompensable rating for the disability and, later, 
a combined 20 percent rating for the disability.  See RO 
decisions dated in April 1973, April 1998, and September 
1999.  More recently, the RO recharacterized the veteran's 
service connected knee disabilities as degenerative joint 
disease of the right and left knee and awarded the veteran 
separate 20 percent ratings for each of the knee disabilities 
under 38 C.F.R. § 4.71, Diagnostic Code 5003-5260 (limitation 
of flexion).  See RO decision dated in August 2002.

Accordingly, the veteran will be entitled to an increased 
rating if his service-connected knee disabilities result in 
flexion of the knee being limited to 15 degrees (30 percent) 
(Diagnostic Code 5260); or extension of the knee being 
limited to 20 degrees (30 percent), extension of the knee 
being limited to 30 degrees (40 percent), or extension of the 
knee being limited to 45 degrees (50 percent) (Diagnostic 
Code 5261).  38 C.F.R. § 4.71a.

Controlling laws and regulations also provide that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Given the evidence described above, the Board finds that a 
rating greater than the 20 percent rating already assigned by 
the RO is not warranted for a degenerative knee disorders 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  This 
disability is not of such severity as to warrant an increased 
rating under either Diagnostic Code 5260 or 5261.  Id.  
Specifically, at its worst, the range of motion of the 
veteran's knees when looking at his three most recent VA 
examinations was extension to 5 degrees and flexion to 100 
degrees.  See January 2002 VA joints examination.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2002).)  Therefore, the Board 
finds that the knee disorders do not cause sufficiently 
reduced flexion or extension (flexion limited to 15 degrees 
or extension limited to 20 degrees) to warrant a 30 percent 
rating under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  38 C.F.R. § 4.71a.  

Although an increased rating may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences equate 
to more than the level of disability contemplated by the 20 
percent rating.  The Board has come to this conclusion 
because the January 2002 VA examiner specifically opined 
that, even when taking into account pain, the range of motion 
of the veteran's knees was extension to 5 degrees and flexion 
to 100 degrees.  Therefore, even when the Board takes into 
account the additional loss in the knees' range of motion 
caused by pain, he still does not have sufficient loss in 
range of motion to qualify for an increased, 30 percent, 
rating under either Diagnostic Code 5260 or 5261.  See 
38 C.F.R. § 4.71a.  In fact, he would have to have had what 
amounted to more than an additional 100 percent loss of 
motion to warrant an increased rating.  Id.  Under Diagnostic 
Code 5260, flexion would have had to be limited to at least 
15 degrees for the veteran to be entitled to a 30 percent 
rating for the loss of motion.  Similarly, under Diagnostic 
Code 5261, extension would have had to be reduced to 20 
degrees for the veteran to be entitled to an increased 
rating.  Id.  Therefore, even taking into account any 
functional impairment due to pain, the Board determines that 
the veteran's disability picture for each of his service-
connected knee disabilities, due to arthritis and limitation 
of motion, more nearly approximates the criteria for a 20 
percent rating under 38 C.F.R. § 4.71, Diagnostic Code 5260, 
than it does a 30 percent rating under Diagnostic Code 5260 
or 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a.  
Accordingly, an increased rating in excess of 20 percent for 
degenerative joint disease of each knee is not warranted 
under Diagnostic Code 5003, as contemplated by the criteria 
at 5260 and 5261, even when taking into account the veteran's 
functional loss due to such problems as weakness, excess 
fatigability, incoordination, or pain due to repeated use.  
DeLuca, supra.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements.  Moreover, the Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, their statements 
as to the severity of the veteran's disabilities are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board will give more 
weight to the objective medical evidence of record as outline 
above in rating the current severity of the veteran's 
service-connected degenerative joint disease of the right and 
left knees than that of the veteran and his representative.

Next, the Board notes that, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided, but it is nevertheless possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  In a precedent opinion by VA General 
Counsel, it was noted that separate ratings may be assigned 
in cases where a service-connected knee disability includes 
both limitation of motion and instability, provided of 
course, that the degree of disability is compensable under 
each set of criteria.  VAOPGCPREC 23-97, slip op. at 3.  The 
basis for this opinion was that the applicable rating 
criteria "suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability . . ."  Id.

With the above criteria in mind, the Board notes that, while 
the record on appeal is other wise negative for complaints, 
diagnoses, or treatment for knee subluxation or instability, 
the January 2002 VA examiner observed that the veteran 
objectively demonstrated mild lateral subluxation in the 
right knee.  Thus, as the record reflects that the scope of 
veteran's service-connected right knee disability is 
manifested by limitation of motion and subluxation, a 
separate 10 percent rating for mild lateral subluxation of 
the right knee is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VAOPGCPREC 23-97.

In reaching this determination, the Board recognizes that the 
RO has not addressed the question of whether a separate 
disability evaluation is warranted for mild lateral 
subluxation of the right knee, as a residual of the service-
connected right knee disability, under Diagnostic Code 5257.  
Thus, the Board must consider whether the veteran has been 
given full notice and an opportunity to be heard, and if not, 
whether the veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. at 393.  As the evidence presented 
adequately spoke to the diagnostic criteria of 5003 and 5257, 
and the Board's decision to assign a separate 10 percent 
evaluation for mild lateral subluxation of the right knee, as 
a residual of the service-connected right knee disability, in 
addition to the 20 percent evaluation already in effect for 
degenerative joint disease of the right knee results in a 
favorable outcome of the veteran's claim, the Board concludes 
that the veteran has not been prejudiced by its action.  Id.


ORDER

An increased rating in excess of 20 percent for right knee 
degenerative joint disease is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent rating for mild lateral 
subluxation of the right knee is granted.

An increased rating in excess of 20 percent for left knee 
degenerative joint disease is denied.


REMAND

The Board notes that in December 2002, the veteran filed a 
Notice of Disagreement (NOD) with an August 2002 rating 
decision that contested the denial of service connection for 
hearing loss, tinnitus, hypertension, and a lumbar spine 
disability, and challenged the 50 percent rating award 
assigned for his service-connected post-traumatic stress 
disorder (PTSD).  However, the RO has not furnished the 
veteran a Statement of the Case addressing these issues.  
38 C.F.R. §§ 19.29, 19.30 (2002).  Accordingly, these issues 
are remanded to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The remanding of these issues (i.e., service connection for 
hearing loss, tinnitus, hypertension, and a lumbar spine 
disability, and, an evaluation in excess of 50 percent for 
PTSD) must not be read as an acceptance of jurisdiction over 
the same by the Board.   The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1994) (emphasis added.)  The RO should return any (or all) 
of these issues to the Board only if the veteran perfects his 
appeal in full accordance with the provisions of 38 U.S.C.A. 
§ 7105.  

Consequently, these issues are REMANDED to the RO for the 
following actions:

The RO should issue a Statement of the 
Case pertaining to the issues of 
entitlement to service connection for 
hearing loss, tinnitus, hypertension, and 
a lumbar spine disability, and; 
entitlement to an evaluation in excess of 
50 percent for PTSD.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

